DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/16/2021, in which claims 1-18 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng (US Pub. 20210385438 A1).

Regarding claim 1, Deng discloses a method of processing video data in an image or video coding system, comprising (Deng; “8.4.4.2.X.1 Affine Linear Weighted Intra Sample Prediction”, Fig. 18-19, Para. [0569, 593]. A video coding system and method are used for coding video data.): 
receiving input data associated with a current block in a current picture (Deng; “8.4.4.2.X.1 Affine Linear Weighted Intra Sample Prediction”, Para. [0217-218]. An input of data of a current block is received for performing an ALWIP/MIP mode.);
mapping a Matrix-based Intra Prediction (MIP) mode index of an MIP block to a default mode, wherein the MIP block is encoded or decoded by an MIP mode according to predicted samples generated by a matrix and neighboring boundary samples in the current picture (Deng; Para. [0343], [0099-101]. An ALWIP/MIP mode (with mode index, see Para. [0099-101]) is converted to/mapped with a default mode of an intra prediction mode such as Planar and DC, wherein a current block to be coded with MIP is coded by MIP in accordance with predicted samples generated by a MIP matrix and neighboring samples, see Para. [0075-78, 88].); and 
encoding or decoding the current block by referencing the default mode (Deng; Para. [0232, 233]. Predicted samples are used for encoding/decoding of a current block using a default mode such as Planar and DC.).

Regarding claim 2, Deng discloses the MIP block is encoded or decoded by deriving reference samples from the neighboring boundary samples of the MIP block in the current picture (Deng; Para. [0222-223]. Top and left neighboring samples are used to determine reference samples for an ALWIP/MIP coded block.), generating intermediate predicted samples by multiplying the reference samples and the matrix (Deng; Para. [0229, 232]. Predicted samples are determined in accordance with an ALWIP/MIP matrix and reference samples.), clipping the intermediate predicted samples to a rational range, and up-sampling the clipped intermediate predicted samples to generate the predicted samples (Deng; Para. [0223, 261], [0234, 235], [0333, 431, 435]. Reference/predicted samples are downsampled in accordance with boundarySize for downsampling (see Para. [0261]), wherein rounding and clipping are performed (see Para. [0333, 435]), and then are upsampled (see Para. [0234-235]), wherein transpose is applied on predicted samples before upsampling adaptively in accordance with a flag, see Para. [0234].).

Regarding claim 3, Deng discloses the step of deriving reference samples comprises down-sampling the neighboring boundary samples of the MIP block to generate the reference samples of the MIP block (Deng; Para. [0223, 261], [0234, 235], [0333, 431, 435]. Reference samples are determined by downsampling neighboring boundary samples of a current ALWIP/MIP block in accordance with boundarySize for downsampling (see Para. [0261]).).

Regarding claim 4, Deng discloses the step of deriving reference samples comprises extracting the reference samples by averaging the neighboring boundary samples of the MIP block (Deng; Para. [0062-63, 87-88]. Reference samples are extracted by averaging neighboring samples.).

Regarding claim 5, Deng discloses the step of generating intermediate predicted samples further comprises adding an offset after multiplying the reference samples and the matrix (Deng; Para. [0286]. An offset is added following matrix multiplication is performed on samples.).

Regarding claim 6, Deng discloses the default mode is Planar mode or DC mode (Deng; Para. [0343], [0099-101]. An ALWIP/MIP mode (with mode index, see Para. [0099-101]) is converted to/mapped with a default mode of an intra prediction mode such as Planar and DC.).

Regarding claim 7, Deng discloses the current block is a chrominance (chroma) block coded or to be coded in Direct Mode (DM) and the MIP block is a corresponding luminance (luma) block of the current block (Deng; Para. [0386]). A DM mode is used for chroma block, and an ALWIP/MIP is used for luma block of a current block.), wherein DM derivation of the current block maps the MIP mode index of the corresponding luma block to the default mode and the current block is encoded or decoded according to the default mode (Deng; Para. [0343], [0099-101]. An ALWIP/MIP mode (with mode index, see Para. [0099-101]) is converted to/mapped with a default mode of an intra prediction mode such as Planar and DC, wherein a current block to be coded with MIP is coded by MIP in accordance with predicted samples generated by a MIP matrix and neighboring samples, see Para. [0075-78, 88].).

Regarding claim 8, Deng discloses the current block is coded or to be coded by intra prediction and the MIP block is a neighboring block of the current block coded by the MIP mode, wherein intra Most Probable Mode (MPM) derivation of the current block comprises mapping the MIP mode index of the neighboring block to the default mode (Deng; Para. [0343]. Default modes such as Planar and DC for blocks such as neighboring blocks are set to/mapped to ALWIP/MIP modes included in a MPM list, wherein a current block is to be coded by modes include intra prediction modes and ALWIP/MIP modes.).

Regarding claim 9, Deng discloses the current block is the MIP block coded by the MIP mode and secondary transform is applied to a transform block in the current block (Deng; Para. [0439]. A current block coded with ALWIP/MIP, and a second transform is applied.), and the step of encoding or decoding the current block by referencing the default mode further comprises selecting a secondary transform set according to the default mode, determining a transform matrix of the selected secondary transform set (Deng; Para. [0439, 440]. The selection of transform matrix, i.e. secondary transform (see Para. [0439]), depends on the ALWIP/MIP mode, including at least a default mode of Planar or DC such that at least a transform matrix is selected from the selection.), and transforming primary transform coefficients of the transform block into secondary transform coefficients based on the transform matrix or transforming secondary transform coefficients of the transform block into primary transform coefficients based on the transform matrix (Deng; Para. [0300], [0439, 440]. A primary transform is followed by a secondary transform, wherein primary coefficients are transformed into secondary coefficients.).

Regarding claim 10, Deng discloses a method of processing video data in an image or video coding system, comprising (Deng; “8.4.4.2.X.1 Affine Linear Weighted Intra Sample Prediction”, Fig. 18-19, Para. [0569, 593]. A video coding system and method are used for coding video data.): 
receiving input data associated with a current block coded or to be coded by a Matrix-based Intra Prediction (MIP) mode in a current picture (Deng; “8.4.4.2.X.1 Affine Linear Weighted Intra Sample Prediction”, Para. [0217-218]. An input of data of a current block is received for performing an ALWIP/MIP mode.); 
determining whether transposing is applied in coding the current block by the MIP mode (Deng; Para. [0221]. A flag associated with using transposing is derived for a current block coded in an ALWIP/MIP mode.); 
deriving reference samples of the current block from neighboring boundary samples of the current block in the current picture according to whether transposing is applied (Deng; Para. [0224-226], [0221-223], [237-240]. Reference samples of a current lock is derived from boundary samples in accordance with a flag associated with using transposing.); 
selecting a matrix for the current block from a matrix set of the current block (Deng; Table 8-XX, Para. [0229], [0078]. A matrix for a current block is derived/selected from a matrix set in accordance with block sizes.); 
generating predicted samples of the current block by multiplying the reference samples and the matrix (Deng; “2.5.3 Generation of the Reduced Prediction Signal by Matrix Vector Multiplication”, Para. [0075-78, 88]. Prediction samples of a current block is determined by multiplying input samples/reference samples with a matrix.); 
adaptively performing a transposing process by replacing the predicted samples of the current block with a transpose of the predicted samples according to whether transposing is applied (Deng; Para. [0221, 232]. A transpose on predicted samples, e.g. predLwip, is applied adaptively, see 8-X20, 8-X21.); 
signaling or parsing a transpose flag for the current block indicating whether transposing is applied (Deng; Para. [0221], (8-X15). A transpose flag is signaled/parsed for a current block, indicating the use of transposing.); and 
encoding or decoding the current block in the current picture according to the predicted samples of the current block (Deng; Para. [0232, 233]. Predicted samples are used for encoding/decoding of a current block.).

Regarding claim 11, Deng discloses clipping the predicted samples to a rational range and up-sampling the clipped predicted samples, wherein the transposing process is adaptively performed on the clipped predicted samples of the current block before up-sampling (Deng; Para. [0223, 261], [0234, 235], [0333, 431, 435]. Reference/predicted samples are downsampled in accordance with boundarySize for downsampling (see Para. [0261]), wherein rounding and clipping are performed (see Para. [0333, 435]), and then are upsampled (see Para. [0234-235]), wherein transpose is applied on predicted samples before upsampling adaptively in accordance with a flag, see Para. [0234].).

Regarding claim 12, Deng discloses signaling or parsing a matrix index for the current block indicating which matrix is selected from the matrix set of the current block, wherein the matrix set is determined based on a size of the current block (Deng; Para. [0099-101, 290-291]. A matrix index is signaled/parsed for a current block, wherein the index indicates which matrix is used from a matrix set determined in accordance with a block size.).

Regarding claim 13, Deng discloses MIP mode information of the current block is signaled or parsed by first signaling or parsing the transpose flag and then signaling or parsing the matrix index (Deng; Para. [0225-229]. A transpose flag is signaled/parsed, and then a matrix ID/index is signaled/parsed for determining weight matrix for ALWIP/MIP.).

Regarding claim 16, Deng discloses the step of deriving reference samples of the current block from neighboring boundary samples of the current block further comprises obtaining top boundary reference samples and left boundary reference samples (Deng; Para. [0222-224]. Top boundary samples and left boundary samples are obtained.), reducing the top boundary reference samples and left boundary reference samples into reduced top boundary samples and reduced left boundary samples (Deng; Para. [0222-224]. Reduced top boundary samples and reduced left boundary samples are determined from top boundary samples and left boundary samples.), and concatenating the reduced top boundary samples and the reduced left boundary samples according to whether transposing is applied (Deng; Para. [0072, 225-226]. Reduced top boundary samples and reduced left boundary samples are concatenated in accordance with a transpose flag.).

Claim 17 is directed to an apparatus for performing image or video processing, comprising: a computer processor configured for receiving input data and programming executable on the computer processor (Deng; Para. [0620]. A video coding system includes at least a processor and a memory.) for image or video coding by performing steps comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Claim 18 is directed to an apparatus for performing image or video processing, comprising: a computer processor configured for receiving input data and programming executable on the computer processor (Deng; Para. [0620]. A video coding system includes at least a processor and a memory.) for image or video coding by performing steps comprising a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pfaff (US Pub. 20220116606 A1) teaches a video coding system that uses matrix-based intra-prediction and secondary transforms.
Salehifar (US Pub. 20220078449 A1) teaches a video coding system that use flag signaling information of matrix-based intra-prediction.
Nam (US Pub. 20220060751 A1) teaches a video coding system that performs MIP and LFNST.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/             Primary Examiner, Art Unit 2485